V/7-/S"
                                   ELECTRONIC RECORD




COA#        07-14-00171-CR                        OFFENSE:        29.03


            Jesus Efrain Abrego v. The State of
STYLE:      Texas                                 COUNTY:         Tarrant

COA DISPOSITION:        Affirmed                  TRIAL COURT:    371st District Court



DATE: 03/13/2015                    Publish: No   TC CASE #:      1335057D




                          IN THE COURT OF CRIMINAL APPEALS


           Jesus Efrain Abrego v. The State of
STYLE:     Texas                                       CCA#:             4/7-/5
          AP/>£LLAt/T'jZ               Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

                                                       JUDGE:

DATE: _         06//£>/&>/r                            SIGNED:                           PC:.

JUDGE:             /h LtSstu^^                         PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:



                                                                              ELECTRONIC RECORD